Explanations of vote
The purpose of this Commission proposal is to incorporate into the Community acquis conservation and enforcement measures adopted by the Northwest Atlantic Fisheries Organisation (NAFO), to which the Community is a signatory. In keeping with the simplification of other legislation, the Commission has taken the opportunity to update and bring together in a single legislative document all of the rules spread across several regulations. The rapporteur has updated these rules with other texts adopted following the Commission's proposal, as part of the regulation on total allowable catches and quotas for 2007.
The simplification proposal is, in itself, a good thing. We feel, though, that the consequences of some of the measures incorporated for the long distance fleet, for the fisheries sector and by extension for national economies should be pre-empted and managed.
I wish to point out that Portugal was one of the founding Members of NAFO, represented by the Community when it joined in 1986. This has not brought us any great benefits - quite the opposite in fact, as evidenced by the difficulties facing the Portuguese long-distance fleet.
in writing. We have problems with the SIS and particularly the planned SIS II, which will create enormous databases with too few guarantees to protect the privacy of citizens.
However, this report does not change the nature of the current system, just extends it to new Member States. Without access to SIS, the citizens of these countries will not be allowed to travel freely in the rest of the EU.
For these reasons we voted in favour of the report.
The legislative resolution of the European Parliament on which we have voted today, which Parliament has already adopted and which I also backed, is a major milestone in the enlargement of the Schengen area.
This resolution will contribute to the speedy implementation of the acquis communautaire as it applies to the SIS in Slovakia and the other Visegrad Four countries, as well as in the Baltic States and Slovenia.
Some time ago all of the Members elected from Slovakia urged the Council to refrain from postponing the Schengen area enlargement date until 17 December 2008, which we found unacceptable. It appears that this intervention was a factor in the reassessment and acceleration of a process which will now, I believe, make the Schengen area a reality for Slovak citizens before the end of 2007.
I welcome the fact that the implementation of technical assistance, as well as the SIS, SIS II and SISone4ALL, will proceed on time; and that the European Parliament has gone to great lengths to ensure agreement during the first reading, thus avoiding risk of Parliament causing any delays in the implementation of SIS II.
The citizens of the new Member States are looking forward to the enlargement of the Schengen area, an act generally perceived as the genuine, definitive and complete accomplishment of EU integration.
in writing. (SK) The free movement of persons in the Schengen area is a visible and practical exercise of the basic rights guaranteed under the European Community Treaty. To our citizens, the free movement of persons, unimpeded by passport checks, is a concrete example of the benefits associated with EU membership.
Thanks to the Portuguese proposal, the European frontier of the Schengen area will, from 1 January 2008, move east from the Czech-German border to the Slovak-Ukrainian one.
The interior ministers of the Member States agreed on this enlargement date after many months of negotiations and innumerable discussions. In 2004 the European Commission announced that, due to technical delays, it had to propose a new timetable envisaging an operational SIS II as of 17 December 2008. The risk was that the original enlargement date might be put off until 2009.
I have voted in favour of the report by the rapporteur, Mr Coelho, on the proposal for a Council decision on the application of the Schengen acquis in respect of the Schengen Information System of the newly acceded Member States. I believe that the new Member States will meet all the essential requirements for securing the external Schengen border as recommended by the EP rapporteur.
Even though it has not proved possible to launch the new SIS II according to plan, the provisional integration of the new Member States into the current system, SISone4ALL, will provide adequate time to accomplish the SIS II.
I am convinced that meeting the Schengen area enlargement deadline will contribute to the greater confidence of citizens in the European project as a whole.
I have chosen to abstain in the final vote on Mr Coelho's report today. The fundamental criticism of the Schengen system continues to be highly valid when it comes, for example, to personal privacy and the ability of refugees to claim asylum. The continued construction of 'Fortress Europe' must cease as soon as possible. I do, on the other hand, of course recognise the right of individual Member States to join the system if the countries in question are anxious so to do.
in writing. - (FR) I voted in favour of the report by my esteemed colleague, Mr Böge of the Group of the European People's Party (Christian Democrats) and European Democrats on the mobilisation of the EU Solidarity Fund, with a sum of around EUR 24 million being granted to our Hungarian and Greek friends, following the floods suffered by these Member States and their populations in March and April 2006. Even though we must deplore the delays, many of which were due to the Member States themselves, we should be pleased about the usefulness of this fund, which is endowed with a maximum annual sum of EUR 1 billion.
Given the deadlock in the Council on reviewing the Solidarity Fund, the mobilisation of the Fund to help the victims of natural disasters in Greece and Hungary in 2006 is an opportunity to reiterate the need to ensure that regional disasters remain eligible for the Fund, and to adapt it so that it corresponds most effectively to what the victims of this type of disaster need.
It is also an opportunity to reaffirm our opposition to the ideas of extending the scope of the Fund without raising its financial ceiling and of lowering the threshold to mobilise the Fund, in such a way that the EU Member States with the highest GDP stand to gain the most from it.
We should also like to highlight our proposals, adopted by Parliament, aimed at acknowledging the specific nature of disasters in the Mediterranean region - and adapting the Solidarity Fund to timeframes and eligible actions, and to the specific nature of natural disasters such as drought and fire - and at looking into the possibility of setting up a farming disaster fund.
The purpose of Draft amending budget No 2/2007 is to mobilise the Solidarity Fund, with a view to granting financial assistance to Hungary and Greece to help repair the damage caused by the floods of March and April 2006 in those countries.
Apart from the delay in activating this EU financial assistance, the cause of which must be investigated, one of the most striking points is the paltry amount in relation to the estimated losses directly sustained. The overall amount of Community financial aid for these disasters is some EUR 24.4 million to a loss totalling almost EUR 900 - EUR 520 million in the case of Hungary and EUR 372 in the case of Greece.
This is another example, in other words, of the discrepancy between the volume of losses and the amount offered by the Community. This calls into question the idea of effective solidarity with the people living in the affected regions. The current Solidarity Fund therefore needs to be reassessed in order to adapt eligibility criteria so that the Fund corresponds better to the needs of disaster victims.
(SK) Yes, Mr President, I have voted in favour of the European Parliament Regulation on the addition of vitamins and minerals and certain other substances to foods, which lays down the procedures for exercising the executive powers transferred to the Commission, and I support the Council decision of 17 July 2006 in the matter of commitology, which can be summarised as 'regulatory procedure with scrutiny'.
The European Parliament has adopted a text enabling the transfer to the Commission of the power to take quasi-legislative measures where necessary, the measures in question being those provided for in Article 2 of Decision No. 468/1999, as amended by Decision No. 512/2006, which lays down the procedures for exercising the executive powers that have been transferred to the Commission. In this case the decision is a step in the right direction. In general, however, it still applies that the European Parliament should leave to its Members the power to decide democratically on legislative procedures.
I voted in favour of the Scheele report because I feel that the excessive ingestion of vitamins and minerals can be harmful to health and because it is crucial that information is easily understood by all consumers.
The difficulties raised by various national laws are now reduced by this proposal via harmonisation of the Member States' legal, regulatory and administrative provisions on the addition of vitamins, minerals and other substances.
I voted in favour of the Bortone report on the proposal for a regulation on nutrition and health claims made on food. It is based on greater information and protection for the consumer, and seeks to ban misleading nutrition and health claims, thus minimising their harmful effects and delivering greater consumer protection.
Food is the very foundation of health. The concept of health is not solely confined to the absence of disease; it also encompasses the person's physical and emotional well-being. It is therefore essential, in my view, that health claims be scientifically proven following assessment by the European Food Safety Authority.
in writing. - (EL) Following the vote in favour of the Prüm Treaty, the follow-up version of the Schengen Treaty, the SIS II information system and the decision on the uncontrolled and unimpeded collection and exchange of personal data, including on political, ideological, philosophical and religious beliefs, the European Parliament has now approved the Visa Information System (VIS).
This system, which legalises the collection, processing and exchange of personal and biometric data on any foreigner applying for a visa for any country of the EU, to which the prosecuting authorities and secret services of each Member State have access, adds yet another link to the chain which the EU is using to throttle individual rights.
The EU aims for the VIS to be the biggest biometric database in the world. These measures increase repression and the mechanisms used to impose it to gigantic proportions and institutionalise the potential to keep records on every inhabitant of the planet. The ΕU is gradually turning into a barrack/fortress for its peoples and the citizens of third countries.
However, as capital extends measures to repress and throttle the rights of the workers in order to consolidate and safeguard its sovereignty, so too will the waves of resistance and disobedience and the inevitable fight to overturn the power of the monopolies and their reactionary Union.
in writing. (SV) When it comes to the opportunities under this proposal for foreign authorities to get access to data in Swedish registers, we would make it a precondition that such access be preceded by a request to the Swedish authorities and subsequent approval. In the light of this, we are opposed to what is known as a 'hit-no hit' system.
in writing. Whilst Conservatives support co-operation between police forces, we cannot support bringing the provisions in the Prüm Treaty into the EU framework. We have grave concerns, as does the European Data Protection Supervisor, with regard to the requirements on the collection of data on individual citizens who are neither suspected nor who have committed a crime. In addition, the issue of "hot pursuit" without authorisation by other Member States police forces is a source of great concern. Conservatives believe that intergovernmental co-operation in the field of counter-terrorism and serious criminal cases is essential but feel that there should be an "opt-in" clause to allow Member States the freedom to maintain their traditional systems of justice.
I voted in favour, because the report is aimed at the approximation of the laws and regulations of the Member States, which will lead to closer cross-border cooperation between police forces through exchanges of information and research on criminal offences.
One of the EU's objectives consists of giving the citizens greater levels of protection, freedom, security and justice. Effective international cooperation by means of exchanging data, while guaranteeing the right to privacy and the protection of personal data, will help meet this objective.
The Prüm Treaty was signed, outside the EU's legal framework, on 27 May 2005, by seven Member States, with the aim, as they put it, of 'cross-border cooperation, particularly in combating terrorism and cross-border crime'. Since then, nine more Member States, including Portugal, have stated their intention to ratify it.
This Treaty forms part of the securitarianism that has been brought in under the cloak of the so-called 'fight against terrorism', entailing serious risks to the citizens' rights, freedoms and guarantees.
What is at stake is the establishment of a framework for police cooperation - joint operations, mutual assistance and even the possibility of the police force of one Member State taking action on the territory of another. The latter appears to have caused controversy in the Council. The exchange of a wealth of information contained in personal data has proved similarly controversial. It is particularly significant that the majority in Parliament rejected our group's proposal, whereby 'it will be forbidden to process personal data revealing racial or ethnic origin, political opinions, religious or philosophical beliefs, membership of a political party or a union or relating to health or sex life.'
Hence our vote against.
in writing. - (FR) On the subject of the fight against terrorism, it is most unusual that it should still be so difficult, today, for the national police forces and the anti-terrorism authorities of the various EU Member States to cooperate together and to exchange information.
However, what we now know for certain is that the attacks of 11 September and those of 11 March in Madrid were planned, at least in part, on EU soil. These attacks demonstrated the ineffectiveness of Europe's instruments and policies for combating terrorism. Terrorism knows no bounds; the fight against terrorism must know no bounds either, and intergovernmental cooperation in this area must be stepped up as a matter of urgency.
The same goes for the controls at the Member States' borders: they must be reintroduced as quickly as possible, because they are the bare minimum when it comes to combating terrorism effectively and efficiently.
As a final point, I should like to emphasise a reality: that of the Islamic nature of terrorism in its new guise. A new political and religious ideology is gaining ground in Europe and in the Muslim world. It represents a fearsome breeding ground for terrorism.
in writing. I voted against amendment 43 relating to so-called 'measures in the event of imminent danger' in the abovementioned report as I believe that measures put forward do not represent an effective means of combating cross-border crime.
in writing. - (EL) The European Parliament today gave the go-ahead for the integration of the most basic provisions of the Prüm Treaty, known as Schengen III, into the so-called acquis communautaire and into the national legislation of the Member States under a simplified procedure, in other words without the signing and ratification procedures required under international treaties. These provisions oblige the Member States to create DNA files and permit the collection, processing and automated exchange of DNA data, fingerprints and other records and information by the repressive mechanisms, including on persons who they suspect will commit a criminal offence or jeopardise public order and security. It expressly provides that the purpose of exchanging such information is to safeguard public order at international demonstrations, especially in the run-up to EU summits. That is why it grants the right for joint operations and full powers, including the use of firearms, to foreign police forces. The Greek Communist Party has condemned the further criminalisation of civil and trade union action, preventive personal records and the stepping-up of the preventive repression of grassroots movements promoted by the provisions of the Treaty. The peoples must condemn this Treaty, which is dangerous to individual rights and democratic freedoms and step up their fight against the stepping-up of autocratic measures and the anti-democratic and anti-grassroots policy of the EU in general.
The German Presidency is seeking to transfer some parts of the Prüm Treaty to the third pillar. The objectives of this text, which is aimed at combating terrorist threats and protecting the public, are of the highest importance. Consequently, I must highlight the fact that the course of action chosen by the Council - namely demanding an emergency opinion from Parliament - has hampered the normal functioning of interinstitutional relations.
Parliament has always held a clear, responsible position on terrorism and cross-border crime. It has supported the creation of conditions for cross-border cooperation and the exchange of information between bodies responsible for prevention and investigation into criminal offences. This is the only way that we can hope to prevent terrorist threats effectively.
The establishment of procedures enabling the exchange of information to be prompt and effective is clearly of the highest importance. I therefore support the report.
It is both urgent and vitally important that this framework decision on data protection be adopted. A new global legal framework on data protection under the third pillar comparable to the rules in force in Community law is a vital factor in guaranteeing the same level of protection.
I therefore welcome the fact that a political agreement has finally been reached, and I wish to pay tribute to the rapporteur Mrs Roure for her outstanding contribution to achieving this outcome.
Improving data protection under the third pillar presupposes that this framework decision should apply to the entire pillar, including Europol, Eurojust and the Customs Information System, which already come under the third pillar. As such, I welcome this extension and the amendments tabled by the rapporteur, in particular the insertion of an assessment and revision clause so that the Commission can submit proposals for improving the framework decision after three years.
I also endorse the 15 general principles presented by Mr Frattini, which reflect the thrust of the acquis in the area of personal data protection processed in the framework of police and judicial cooperation in criminal matters.
in writing. - (EL) The Greek Communist Party voted against the report because, despite the individual improvements that it proposes to the new version of the Council's framework-decision, it fundamentally adopts in its entirety its basic philosophy, which is the unrestricted and - in practice - uncontrollable facility for the repressive mechanisms of the EU and the prosecuting authorities both in its Member States and in third countries (such as the USA) and even private individuals to collect, process and exchange between each other all the personal data of every citizen of the EU, including data relating to their political and trade union action and ideological, philosophical and religious beliefs.
The sights of the repressive mechanisms are now set on every citizen of the EU, given that the collection and transmission of everyone's personal data is permitted, even if they are hardly even suspected of any act, purely and simply for reasons of public order and security.
The addition of 15 guidelines for the protection of personal data is nothing more than a wish-list and exposé of ideas, without any possibility of imposing compliance with them in practice by the repressive mechanisms. In reality, there is absolutely no protection, in that the exceptions from this protection are becoming the rule, with the simple and uncontrolled citing of reasons of public security, while data protection is the exception, which it is almost impossible for anyone to impose.
In the era of terrorist threats, the balance between privacy and protecting the citizens is becoming a constant challenge that we can only overcome with clear, responsible measures.
The rules on data protection used for judicial and police cooperation must be drawn up in such a way as to strengthen the principle of mutual trust between the authorities involved, enabling more effective European cooperation and the highest possible protection for the citizens when it comes to the use of this data. The measures to be taken should therefore be accurate and complete. They should protect fundamental rights and comply with the articles in the Charter of Fundamental Rights covering privacy and the protection of personal data.
I therefore welcome the political agreement reached with the Council, which will lead to the rapid adoption of this proposal for a framework decision.
Creating the conditions for recovering fish stocks, in this case cod, is vital not only in terms of protecting marine biology resources but also keeping fisheries activity alive.
The objective should be to fish less when according to scientific research and to fishermen themselves, stocks are in need of recovery if fishing is to take place - perhaps on a bigger scale - in the future.
We must bear in mind, however, that these recovery plans, whereby fishing is restricted, have a serious economic and social impact that must be weighed up and taken into account. Against this backdrop, we support the proposals in this regard contained in the report. What is needed is for the sector to be compensated for the economic and social consequences of this break in fishing, and there should be a Community compensation fund specifically for this purpose. In other words the common fisheries policy must take on its responsibilities.
Our vote against Amendments 20, 21 and 22 was based on our view that decisions on total allowable catches and quotas should not be automatically linked to the opinions of the Council for the Exploration of the Sea. Other factors, economic and social factors for example, should be taken into account, as evidenced by representation in the Regional Advisory Councils.
in writing. (PL) Despite the restrictions on fishing quotas introduced in recent years, some Baltic cod stocks are now below acceptable biological limits. The report wisely proposes an 8% reduction of the number of days at sea using fishing gear, more rigorous inspections, and in particular raising to 300 kg the limit above which fishing vessels must obtain permission from the competent bodies at the point of unloading. In addition, it proposes increasing the minimum size of cod fished in the Baltic to 40 cm.
The rapporteur also rightly refers to the issue of dividing the Baltic into an eastern and a western area, as these are two quite distinct ecosystems. Different fishing quotas should therefore be laid down for each of these areas of the Baltic. Priority should be given to the east as stocks there are now below acceptable biological limits.
The plan to prepare a report on the social and economic impact of implementation of the proposed regulation on the sector deserves our support too. The report should focus in particular on the employment structure and the financial situation of fishermen, ship owners and enterprises involved in cod fishing and processing.
Mr President, I just wish to say that the Irish delegation and my colleagues in the PPE-DE Group voted in favour of this report. We are happy with its emphasis on the role of producer groups and crisis management.
However, we have a problem with two amendments, 11 and 111, which were voted through together. These two amendments will pose particular problems for potato growers in Ireland who are currently losing significant entitlements to the single farm payment to the national reserve because the land they use for growing potatoes is not eligible for the single farm payment as things stand.
We welcome the Commission's proposal to remove this exclusion and to change this anomaly, and we hope that the Commission's proposal is ratified by the Council, not the one as amended here this morning.
(CS) Mr President, ladies and gentlemen, I voted against the Salinas García report on market reforms in the fruit and vegetable sector.
The Commission believes that reform in the sector is needed, and this is a view I share. What the Commission is proposing, though, is not reform. What is needed is to end the unnecessary regulation of the entire sector, to remove export subsidies and to abolish quotas completely. This, however, is not what the Commission is proposing. Instead, it is proposing minor, cosmetic changes that retain the regulatory nature of the whole policy. Neither I nor the other MEPs from the Czech Civil Democratic Party (ODS) support this approach and we have accordingly voted against the report.
in writing. - (FR) I voted for the bulk of the report by my fellow Member, Mrs Salinas García, on the proposal for a Council regulation laying down specific rules as regards the fruit and vegetable sector.
This important sector, which represents around 17% of the Union's agricultural production, is, in reality, very varied, fragile and confronted with structural problems, at the same time as being exposed to growing external pressure. It deserves to be supported, not only for producers but also for public health reasons - the health of European consumers - and for our food processing industry. The European Commission proposals are an initial basis for work that will have to be adjusted and improved in many areas. Nevertheless, I welcome the specific attention paid by the Union to this important sector.
Following the reform of the CAP, which introduced the principle of single payment and which paved the way for the decoupling of production aid, the Commission now feels it is the turn of fruit and vegetables.
Using the old arguments of competitiveness, market forces, the WTO and so on, the Commission has put forward proposals that will, if the governments of the Member States agree to them, lead to more abandonment of production and more unemployment in the future, and will link aid to 'historical' payments and to the single payment scheme, and we are opposed to this.
In Portugal, the industrial tomato sector is under threat. It is a sector in which there has been a great deal of investment, one that has developed, that has produced quantity and quality, and one in which the overwhelming majority of production provides work for many small and medium-sized farmers, family farming and many workers linked directly or indirectly to the agri-food industry.
If the Commission's proposal were to go through, thousands of jobs in agriculture and industry would be put in jeopardy, even if in the short term there is still a payment to farmers and a transitional period.
Although the report introduced several measures that we welcome, it does not substantially change the Commission's proposal and as such we could not vote in favour.
in writing. (SV) The proposed addition to the Commission's proposal put forward by Parliament's Committee on Agriculture and Rural Development is beneath contempt. We firmly reject the proposals to subsidise growers of cherries and berries, mushrooms and fruit, to introduce area payments for garlic, to investigate the possible introduction of an EU quality label, to introduce an EU quality control agency for fruit and vegetables from third countries and to introduce a security fund for the said sector of cultivation and wordings relating to export refunds and the like for processed tomatoes, et cetera.
The June List observes, once again, that, in this situation, it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to all the various groups within the agricultural industry.
We have therefore voted against this report.
in writing. - (EL) The purpose of the proposed review of the regulation on fruit and vegetables is to adjust to the new CAP, the EU financial perspective and the WTO.
Decoupling subsidies from production, substantially reducing Community support and abolishing the remaining traces of export subsidies will result in increased imports and a reduction in exports, will shrink the manufacturing industry and turn certain factories into packaging units for imported raw materials and will result in drastic cutbacks or the abandonment of certain crops, the subsidies for which make a significant contribution to farmers' incomes.
In Greece, the worst victims are mainly growers of juicing oranges, industrial tomatoes and sultanas, which are our country's main products.
The result will be the concentration of the production of fruit and vegetables in few hands, the mass destruction of small and medium-sized farms, using decoupled subsidies as bait, and an increase in the profitability of commercial industrialists, with guaranteed cheap raw materials, both domestic and imported.
As far as producer organisations are concerned, their role is being upgraded, even using anti-democratic changes, so that even those who do not want to are forced to join.
However, the unwillingness of farmers to join producer organisations derives from their role as mediation bodies between farmers and commercial industrialists, for the benefit of the interests of the commercial industrialists.
We MEPs of the Greek Communist Party have voiced our opposition and voted against the report, because the proposed changes are yet another blow to small and medium-sized farms.
in writing. (SV) This report sets right, to a certain extent, the market in fruit and vegetables, which is brim-full of excessively detailed regulation, and phases out export refunds for this sector. I am not, therefore, voting against the report, but the improvements to it are not great enough for me to vote in favour of it, so I am abstaining.
I voted to abstain and against the amendments proposed by the Committee on Agriculture and Rural Development.
These amendments moved away from the principle and practice of reform of the common agricultural policy (CAP). I abstained where there was no clear implication for UK interests, but where there were clear concerns for continental Member States - 'hot pursuit' being that particular vote.
I also voted against eight amendments, which, when taken in combination, actually increased funds to fruit and vegetable sectors, which is against the UK Labour Party's view that support spending should be reduced and contradicts CAP reform.
(PL) Mr President, Montesquieu remarked that democracies are based on law, monarchies on honour and dictatorships on fear. As we are a democratic institution, I should like to say that I do not agree with legal acts referring to other legal acts that are not binding. I share the view expressed by Mrs Bonde on the subject. In that connection, I should like to point out that I voted against Amendment 25 to the report by Mr Crespo and Mr Brok. If by some mistake it appears that I voted in its favour, please note that my intention had been to vote against.
(PL) Mr President, I have today voted against the report calling for work on the new Union treaty, the new Constitution for Europe, to begin as soon as possible with a view to adoption of the draft document. The League of Polish Families to which I belong is opposed to the creation of a new European super state and to all measures aimed at depriving nation states of their sovereignty. We trust that the attempt to draft a new treaty based on the draft Constitution for Europe, which has been pushed through so forcibly by certain Members of this House, will end in failure.
(IT) Mr President, ladies and gentlemen, contrary to the previous speaker, the Pensioners' Party is highly in favour of the existence of a Europe that is also political and that heralds benefits for citizens, in particular for citizens who want a future, because they are working now, and for citizens who want a present, because they are now retired and have the right to a better life than that experienced by the elderly and retired in the past.
Thus they look to Europe for security, because all too often, if not always, States ignore the real everyday issues that matter to citizens, such as how to survive in a global society that focuses purely on the 'god of money' and not on human beings at all stages of life, from the cradle to the grave.
We therefore hope that the European Constitution will be adopted as soon as possible.
in writing. (SV) We Swedish Social Democrats voted in favour of this report, which is basically a sound one. We wish, however, to offer a number of clarifications. We voted in favour of what is stated in paragraph 8 as we are in favour of strengthening the common foreign and security policy. It is important to point out, however, that we are not in favour of common defence.
Point 12 highlights issues such as Social Europe and the struggle against climate change that are important to Europeans. However, we are opposed to incorporating the Copenhagen criteria into the Constitution. We believe that the Copenhagen criteria are important, but we do not want them to be written into the Constitution as this would make it harder to continue enlargement. For the same reason, we are also opposed to other obstacles being placed in the path of the candidate countries.
We furthermore reject the preferential position proposed under paragraph 18 for religious communities in comparison with the rest of civil society.
in writing. The Constitutional Treaty is a landmark document which provides a blueprint for a more dynamic and effective European Union, strengthens the democratic character of an enlarged Union and enhances our decision-making capacity and ability to act on the world stage. We are committed to preserving to the greatest extent possible the substance of the Constitution.
We support this report. We reject the concept of a two-tier Europe.
However, we have voted against paragraph 11 regarding the diminution of the protection of the rights of citizens because of its vagueness. How is this decided and who decides that the protection of rights of citizens has been diminished?
We have also voted against paragraph 20, which demands that all Member States coordinate their ratification procedures in order to allow for simultaneous ratification. How can we coordinate between different systems of Member States particularly when some require ratification by referenda and others by Parliament? We need to respect the ratification system of each Member State. Saying this, we encourage governments to come together and decide on as short a timeframe as possible for agreement and ratification of a Treaty according to their national requirements.
We voted in favour of CA28 as the language is more reflective of the reality than that of the PSE amendment regarding ratification in France and the Netherlands.
(Abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. - (FR) I abstained during the final vote on the Barón-Brok report on the roadmap for the Union's constitutional process.
Indeed, the rejection of the European Constitutional Treaty by two Member States in fact nullifies the proposal submitted for ratification by the Member States in 2005. This established fact must therefore be taken into account by the Heads of State or Government who cannot keep the initial text even 'in a different format'.
Equally, the process of drafting a new treaty must not take place at the expense of European democracy by means of a mere intergovernmental conference.
in writing. The Socialist group has approved this resolution by an overwhelming majority. I should add on behalf of the Labour MEPs that the EPLP fully supports the main conclusion of this report, namely "a commitment to calling an Intergovernmental Conference and the definition of a roadmap containing a procedure, a clear mandate and a clear objective of reaching an agreement before the end of this year". However, we thought that it was inappropriate to single out some - but not other - elements contained in the Constitutional Treaty as being essential, as the new treaty will only see the light of day if it is acceptable to all 27 member states.
I voted in favour because I feel it is crucial and increasingly urgent that we find solutions whereby we can overcome the problems and challenges facing the EU, both internally and externally. This report is well-balanced and represents an important contribution to resolving the institutional deadlock in which the Union finds itself at the earliest opportunity. The Union must be given adequate resources to meet the citizens' concerns regarding the challenges of globalisation and climate change, thereby contributing towards strengthening the democratic control over its decision-making processes.
The new Treaty, regardless of the name and the structure it is eventually given, must retain the thrust of the text already ratified by a number of Member States and at the same time incorporate the amendments needed to obtain the consensus it cannot do without. With the right legislative and budgetary procedures for giving the EU the maximum amount of decision-making ability and for making its policies as effective as possible, the new Treaty may help resolve some of the serious problems that Europe is facing.
The adoption of this report is definitive proof of the flagrant disregard for the sovereign decision made by the people of France and the Netherlands, demonstrating once again that Parliament's concept of democracy does not extend as far as respect for the sovereign decisions of people expressed via referendums.
This decision taken by the majority in Parliament demonstrates that the 'period of reflection' was nothing more than a means of overlooking the negative result of the two referendums and of preventing others, in which there could be further rejections of the so-called European Constitution, from being held.
Two years on, more pressure is being exerted to step up the capitalist penetration of the EU, the neoliberal policies, the ever-faster militarisation and the centralisation of power into the hands of supranational institutions, which are becoming increasingly distant from the citizens and dominated by the major powers.
It is unacceptable for Parliament to confer on itself a legitimacy it does not have, which is precisely what it is doing in its attempts to interfere with the timetable and content of the process, that is to say, in the sovereign decision of different countries, and to coordinate ratification processes.
We are in favour of a more democratic, fairer Europe that is characterised by solidarity, a Europe that promotes peace and cooperation with people from all parts of the world, a Europe that complies with the principle of sovereign States with equal rights.
in writing. (SV) The federalist majority in the European Parliament are not ideologically representative of their electorates as far as matters pertaining to the EU Constitution are concerned. At present, everything possible is being done to avoid asking the voters for their opinions on Europe's future via referendums. We are in favour of arranging referendums on such matters, but we do not believe that the European Parliament is the proper body to push through referendums in the Member States.
The federalist majority would now like to secure as much as possible of the supranationalism from the old draft Constitutional Treaty by means of simply changing the title of the draft EU Constitution.
We have therefore voted against the report submitted by Parliament's Committee on Constitutional Affairs.
The Union needs a treaty that builds on the self-determination of the Member States and through which, together, we regulate how cross-border issues are to be managed.
One only has to read point 6 to justify rejecting the Resolution. According to Point 6, the Resolution 'reaffirms its commitment to achieving a settlement of the ongoing constitutional process of the European Union that is based on the content of the Constitutional Treaty, possibly under a different presentation ...'
These few words lay bare the true intention of the current (cosy) negotiations taking place in the Council - in other words, between the governments run by the Portuguese Socialists, the German Christian Democrat/Social Democrat coalition, and so on - which are purely and simply an attempt to (re)impose the thrust of the Treaty rejected by France and the Netherlands. This is indicative of deep disdain for the democratic sovereign will expressed by the people of these two countries in national referendums.
During the debate, did anyone actually ask whether they 'take people for fools'? Yet it is precisely because they do not 'take people for fools' that the political forces of the right and the social democrats, in cahoots with one another, negotiate 'behind closed doors' and keep their cards close to their chests so as to preclude the risk of failure.
The German Presidency moves full steam ahead, claiming it has a 'mandate' to 'preserve' the content and 'substance' of the so-called 'European Constitution' in the 'new' draft Treaty to be presented by December 2007 (!) and ratified by 2009.
In a word, unacceptable.
in writing. (DA) The Danish Social Democratic delegation in the European Parliament has voted in favour of the own-initiative report on the roadmap for the Union's Constitutional Process. We should like to emphasise in this connection that the issue of how and when the individual Member State chooses to ratify a new Treaty should continue to be a matter for itself as a sovereign nation.
We think it sensible, however, so to coordinate the ratification process that, irrespective of the forms it might take in individual Member States, it is conducted in such a way that it will be possible formally to complete it in all the countries simultaneously, as indicated in paragraph 20 of the report.
in writing. - (FR) I believe that the majority of the European Parliament has not sought to respond to the message sent out by the EU populations that rejected the Constitutional Treaty. By rejecting Amendment 1, Parliament has refused to allow the people to be consulted by referendum on any new treaty. The fact is, this element is crucial because the opportunity for them to impose social policies or policies matching their aspirations depends on it. This is a major shortcoming of the European Union. That is why I shall vote against this report.
in writing. I voted against paragraph 20 (original text) in the above-mentioned report as I believe that the proposal to hold a ratification process simultaneously across all EU Member States is impractical.
in writing. - (EL) The report endeavours to resuscitate the European Constitution. The European Parliament is insultingly ignoring the rejection and condemnation of the 'European Constitution', through referenda, by the French and Dutch people and by the other peoples whose governments have deprived them of the right to express themselves.
The familiar coalition of the political spokesmen of capital (conservatives, socialists and liberals) and the Group of the Greens/European Free Alliance is calling on the governments of the Member States to come to an agreement before the end of 2007, to adopt and enforce the 'European Constitution' before the European elections in 2009, with the same reactionary content, perhaps packaged differently, in order to deceive the peoples.
There can be no progressive 'European Constitution' of the imperialist EU of capital. Any 'Constitutional' Treaty will be a treaty which safeguards and promotes the interests and ambitions of big, Euro-unifying business, just like the current treaties of the EU and, previously, of the EEC.
The European plutocracy, the imperialists and their servants need a European Constitution, in order to shield their power, in order to safeguard the capitalist system, in order to strike at the rights of the working class and the peoples of Europe, in order to repress the grassroots movements and in order to step up their aggressive policy of intervention and war.
It is in the interests of the people to bury the 'Constitutional Treaty' and the EU itself once and for all.
in writing. (SK) Critics frequently describe the EU as a strong organisation which meddles in too many areas. As an MEP for Slovakia, a new Member State which has only recently acceded to the Union, I feel that we should have a stronger Europe capable of greater action. For this reason I believe it is essential to adopt a revised constitutional document, that is, to have clear rules of the game. The Union needs to reform the founding treaties in a way which would enjoy broad public support.
I appreciate the efforts by Chancellor Angela Merkel to lead the Union out of its constitutional crisis by introducing a road map offering appropriate solutions for the problems that the European Union is facing both internally and externally, as well as the problems associated with the expansion and deepening of the EU's political dimension.
An enlarged EU needs tools and means to operate efficiently, to strengthen its role in the world, and to address the concerns of its citizens against the background of challenges brought about inter alia by globalisation, climate change, the need to ensure energy supply and an ageing population. Many of the issues which provoked some of the greatest concern among the European public, such as the directive on services in the internal market and the financial framework, have since been resolved.
As reiterated in the Berlin Declaration on the occasion of the 50th anniversary of the signing of the Treaty of Rome, we must build the EU on a renewed joint foundation and we must do so before the 2009 elections for the European Parliament. This is why I have voted in favour of the report by the rapporteurs Enrique Barón Crespo and Elmar Brok.
Had a referendum on the Constitutional Treaty taken place in Portugal, in the wording and circumstances of two years ago, I would have voted 'yes'. Among other things, the institutional stability that would have arisen would have been beneficial to the EU. As events turned out, precisely as stipulated, two countries exercised their right to a veto, which represents a considerable change in circumstances. We must now respond to reality, not in spite of it.
I still believe that the institutional architecture needs to be adjusted to accommodate the reality of 'Europe' enlarged to 27 and as such I feel that the best solution is the maximalist solution to overcoming the difficulties arising from this new set of circumstances - if only to ensure that the solution reached is a stable one - but a minimalist solution to introducing amendments that, no matter how much the authors of the proposed Treaty would like, were rejected. Realism is no less virtuous than idealism.
Lastly, I feel that as regards the referendum, and the possibility of holding one in Portugal, the further away the solution is from the Constitutional Treaty, the less the need for a referendum; and vice-versa, of course.
in writing. (SV) I abstained in the vote on the roadmap for the draft Constitutional Treaty in respect of an amendment stating that all countries 'shall' hold referendums. I am in favour of referendums, but this is something that each Member State must decide for itself. The German constitution, for example, does not recognise the instrument of referendums.
in writing. I, along with my EPLP colleagues, voted to abstain on critical issues of this report, which, even as an own-initiative endeavour, is inappropriate on certain levels.
Paragraph 5 is an ambiguous reference to the Member States that have not put the text to ratification yet. There are also issues where inappropriate demands are made on a list of issues or concern idle threats to reject Council negotiations. Alongside this is a request to hold simultaneous ratification, which could present serious problems in many Member States.
However, there were other serious issues which could be supported and where I could support them, I did.
in writing. (PL) This is a very significant report, which will enable the European Parliament to make its views on the action plan regarding the European Union's constitutional process heard at the forthcoming June European Council.
Every effort should be made to preserve the content of the treaty, whilst at the same time including in the text provisions on the new challenges facing Europe. I could mention climate change, social Europe, the war on terror, inter-cultural dialogue and economic management. It is also important to point out that the so-called mini-treaty does not seem to provide a solution to this difficult situation.
The European Council should convene an intergovernmental conference as soon as possible and reach a compromise before the end of 2007, so that decisions on the ratification process can be taken by the end of 2008. This would allow the incoming Parliament elected in 2009 to operate within the framework of the new Constitutional Treaty.
The debate on the definition of the functions of the United Nations High Commission for Refugees (UNHCR) comes through clearly in Parliament's resolution, and in the conclusions of the Council. It is abundantly clear that attempts are being made to control and manipulate the UNHCR.
It is in this context that one must understand the criticism and pressure from the EU, regarding, firstly, the manner in which some countries have been elected to the body - the EU opposes the so-called 'clean slate' principle and favours the introduction of eligibility criteria; secondly, the 'special procedure' for increasing the mandates per country and the possibility of creating new mandates by simple majority - and the absence of a 'code of conduct' for this mechanism; and thirdly, the modalities of the 'Universal Periodic Review'.
In other words, what is needed is, on the one hand, to continue to monitor the development of the UNHCR, especially given the USA and its allies are known to manipulate it, and on the other hand, to support our proposals to promote fundamental freedoms, rights and guarantees, social progress, peace and solidarity, the rejection of the use of human rights to disguise a policy of interventionism and aggression towards sovereign peoples and States.
Mr President, ladies and gentlemen, as a representative of the Pensioners' Party I voted in favour of the report by Mrs Gibault on artists' working conditions and pensions.
There are artists who become very famous and certainly do not need the European Parliament to facilitate their movement and pension conditions, but there are also excellent artists who unfortunately do not have great success; such artists, and there are many of them, are nonetheless human beings - workers and pensioners who deserve the same respect as all other citizens.
There are artists who live a life of work and poverty, unprotected by regulation and without being shown respect. This is all the more serious when the person to whom a lack of respect is shown has a sensitive soul, as artists have.
That is why I voted in favour, and I hope that Europe will do more for artists all over Europe and throughout the world.
(FI) Mr President, I voted in favour of Claire Gibault's report on the social status of artists. I want to support her commendable work in this area, as she, an artist herself, cares about European artists' livelihoods.
We of course know that many artists today depend for their livelihood on very short-term contracts in different countries in Europe. It is therefore very relevant to ensure that artists in Europe also enjoy proper social status and receive social security, and thus in time a pension, because it is a fact that we in Europe want to promote education and culture. We want to promote the European cultural arena because we know that it is the most important area in decision-making in Europe. If that is healthy, we can then also build both a single market and a foreign and security policy upon it.
I actually voted in favour of this report as a European, as a Finn and as a member of the Finnish Centre Party, Keskusta, which also represents the Finnish cultural movement.
I voted in favour of this report because I feel it is important that European artists can benefit from an appropriate level of integration in their professional activities.
European standards must be applied with a view to having a dynamic and innovative European cultural policy in all branches of the arts, enabling us to offer artists the social guarantees enjoyed by all other European workers.
We know that this report addresses issues that need to be treated with special care. Yet there are two points that must be made. First and foremost, it is necessary to confer on artists labour and social rights, in view of the specific nature of their activities and in compliance with the freedom of expression and creation.
We therefore feel it is crucial to take account of the activities of those working in creative arts and to improve their social status. We are critical, however, of some of the proposals in this report on which Parliament has voted.
We know that cultural democratisation can only take place under the right conditions and that these times in which we live, characterised as they are by ever deepening neoliberalism, are not conducive to improving the working conditions and the creativity of most artists. In Portugal, the situation in this area is complicated too, with attacks on the rights gained and cuts in cultural and artistic activities, in which everybody - the artists and the population as a whole - loses out. We hope, however, that something can be done to give more visibility to these issues.
in writing. (SV) The ability of artists to make a living is an important issue, but it is one that the Member States have responsibility for resolving politically in accordance with the principle of subsidiarity.
We have therefore voted against this report.
in writing. (PL) Mrs Gibault's report aimed at improving employment conditions for artists deserves strong support. Most of the difficulties encountered by artists working in Community countries other than their country of origin are not due to cultural issues. They relate for example to mobility, visa policy, health policy, social security, unemployment and pensions.
The report urges the Commission and the Member States to introduce a European Professional Register for artists. This would contain information on the status of each artist, the nature and duration of contracts, together with information on employers. The register would make it possible to transfer pension entitlements and social benefits acquired by artists in third countries when they returned to their country of origin. It would also allow experience gained whilst working in a Member State to be taken into account.
The challenge facing European cultural policy is the creation of a dynamic cultural environment that is creative and innovative with respect to all types of art. By supporting this report we are committing ourselves to providing artists with the social guarantees enjoyed by all other European workers.
in writing. (CS) I shall be voting in favour of the adoption of the report on the social status of artists. I feel that this will be a step towards resolving this problem, albeit one that merely scratches the surface and that will require further work.
I feel that the report implicitly places the emphasis on performing artists and rather overlooks literature, which is a highly creative and important branch of the arts. As far as the report is concerned, writers are mere amateurs whose work is rarely classified as 'professional artistic activity'.
As for the conditions that exist in, say, the Czech Republic, I know of only one solitary author who is 'allowed' to be a professional artist. Furthermore, there is clear and convincing evidence that the Unie českých spisovatelů (Czech Writers' Union) - a left-leaning Czech writers' organisation - has for years been silenced and segregated by the Czech Culture Ministry. This only goes to show the sorry state of support for the art of writing.
The report also fails to define what is meant by the term 'European artist' even though it uses the term on a number of occasions. Do writers come into this category? If so, I feel that they cannot be measured in the same way as so-called performing artists.
Mr President, I voted in favour of this report but with a cautionary note in terms of the proposed increase in spending on information, as it would relate to a proposal to bring local journalists here to Brussels. We would need to be very clear about what we are going to do with the local journalists and ensure that we make information that is available here relevant to the people who read and listen to local media. I do not think we have done that particularly well in the past, so we need more details on this issue.
(LT) Mr President, today Parliament adopted a resolution concerning the United Nations Human Rights Council and its fifth session. As one of the authors of this resolution, I am very pleased that all political groups have agreed on an assessment of the first year of operation of the United Nations Human Rights Council, and which shortcomings it needs to attend to. They have also authorised a European Parliament ad hoc delegation, which will participate next week in the fifth Human Rights Council plenary session - a session, which is particularly important for the future of this organisation.
As one of the authors of this resolution and a member of the delegation, I would like to thank Parliament and my colleagues for supporting the resolution.
With regard to Parliament's estimates of revenue and expenditure for 2008, we wish to highlight just two of the many aspects worthy of consideration.
The first concerns the plan to earmark EUR 10 300 000 in 2008 for 'an awareness campaign in view of the 2009 European elections' and EUR 900 000 for implementation of the Parliamentary Television Channel. This is a matter of particular concern given that no detailed information or justifications have been given regarding the use of these financial resources. For example, how will they be used, and by whom? What are the actions to be funded? Who is to decide how they are to be used, and according to what criteria?
Might it be that this 'awareness campaign' is being used, rather like the referendums on the lapsed Constitutional Treaty, as a covert way of using Community money, scandalously, to fund propaganda campaigns to promote the content of the Treaty?
The second is the effective guarantee and exercise of multilingualism in the European institutions and, in this case, Parliament. We wish to highlight the fact that the increasing outsourcing of language and translation services, and other types of unstable contract, inevitably affects the quality of the service and undermines the rights of those providing this service.
in writing. (SV) In the first amendment, Mr Lundgren points out that the travelling circus moving between the three different places of work results in absurdly high costs. With that much I agree. The problem lies with the accusation, which finds its way into the third amendment, that the EU would be going in for questionable property speculation. The opposite is, of course, true: the European Parliament saves money by owning its buildings. Because there were parts of the proposal I agreed with, I abstained from voting in the first case and voted against in the second.
In the second amendment, Mr Lundgren expresses the view that the EU should refrain from conducting centralised campaigns. In this matter too, I am in agreement: it is unlikely that Europeans would have a more positive attitude towards the EU as a result of the Commission's communications strategies. I would have difficulty, however, objecting to the EU choosing to invest resources in providing information about its activities in the run-up to a European Parliament election. It is by working constructively, notably in our own countries between elections, that we are best at providing information at local level. It is when we engage in constructive politics that we are best at communicating policy.